            Case 2:20-cv-02542-JMG Document 5 Filed 07/16/20 Page 1 of 9




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CURTIS PERRY,                                :
    Plaintiff,                               :
                                             :
       v.                                    :       CIVIL ACTION NO. 20-CV-2542
                                             :
WELL-PATH, et al.                            :
    Defendants.                              :

                                       MEMORANDUM

GALLAGHER, J.                                                               JULY 16, 2020

       Pro se Plaintiff Curtis Perry, a prisoner incarcerated at SCI-Phoenix, has filed a

Complaint pursuant to 42 U.S.C. § 1983. 1 Named as Defendants are Well-Path, a company

Perry alleges has been contracted to provide medical services at SCI-Phoenix, the SCI-Phoenix

Medical Department, the SCI-Phoenix Medical Director, SCI-Phoenix Correctional Health Care

Administrator, Pennsylvania Department of Corrections employees Joseph J. Silva (identified as

Director of the Bureau of Health Care Services), Stephen St. Vincent (identified as Director of

Policy/Planning), David A. Thomas Jr. (identified as the SCI-Phoenix Correctional Facility

Maintenance Manager), Major Gina Clark, and “Mr. Pierson” (identified only as “HVAC” 2).

Perry also seeks leave to proceed with this case without paying the filing fee. For the following

reasons, Perry’s request to proceed in forma pauperis will be granted and the Complaint will be

dismissed in part with prejudice and in part without prejudice pursuant to 28 U.S.C. §

1915(e)(2)(B).



1
 Perry dated his Complaint February 19, 2020. Due to the delays caused by the COVID-19
pandemic, his Complaint was not filed May 29, 2020.
2
 Perry does not identify what this acronym means. It is also unclear whether the letters are
“HUAC” or “HVAC.” Defendant Pierson is not otherwise mentioned in the body of the
Complaint.
            Case 2:20-cv-02542-JMG Document 5 Filed 07/16/20 Page 2 of 9




I.       FACTUAL ALLEGATIONS

         Perry claims that because of being exposed to fumes while incarcerated he has suffered

from walking pneumonia for an entire year. (ECF No. 2 at 8.) 3 He suffered a collapsed lung

requiring outside hospitalization and lost 40 pounds as a result of his illness. (Id.) He also

alleges that the fumes caused cancer that has spread in his body. (Id. at 11.) He filed a

grievance about his conditions of confinement on January 3, 2019 that was addressed by

Defendant Major Clark. (Id. at 8.) He alleges that her handling of the grievance constituted

deliberate indifference to his health needs. (Id.)

         Defendant David Thomas, the Correctional Facility Maintenance Manager, allegedly

advised the Superintendent of SCI-Phoenix that no action was required in connection with the

fumes that Perry inhaled. (Id. at 9.) Perry asserts that Thomas did this for budgetary and staff

allocation reasons. (Id.)

         Perry was taken to Einstein Hospital on December 7, 2018 and he later submitted sick

call requests about his problem on January 7, January 25, March 1, March 19, and June 11, 2019.

(Id.) He asserts he receives daily breathing treatments, but they do not help him. (Id.) He was

also taken to an outside hospital for treatment on April 24, August 19, and August 22, 2019.

(Id.) He lists numerous additional dates he received medical appointments for x-rays, oncology

telemedicine, and other services. (Id. at 9-10.) He filed several grievances about his medical

treatment, but they were denied. (Id. at 10.)

         Perry alleges that Well-Path deprived him of medical services due to budgetary

constraints. (Id. at 11.) Well-Path allegedly offers monetary incentives to its employees to keep

down costs and discourages off-site treatment. (Id.) Instead, it employs alternative treatment



3
    The Court adopts the pagination supplied by the CM/ECF docketing system.
                                                     2
           Case 2:20-cv-02542-JMG Document 5 Filed 07/16/20 Page 3 of 9




plans (“ATPs”) that require its medical providers to follow its instructions on care. (Id.) Perry

alleges that the ATP constituted deliberate indifference to his medical needs and almost caused

him to die. (Id.) He asserts that his cancer treatment was delayed by unspecified Defendants

who have no medical training. (Id.) He also asserts he has not received physical therapy and his

pain medication is ineffective. (Id.)

        Perry claims that “all Pa. DOC level administrative defendants” violated his rights in the

way they handled his grievances, and “all medical related defendants/authorities” denied his

reasonable requests for medical treatment. (Id. at 12.) He further claims that “the medical

defendants/officials” delayed his care by using arbitrary procedures and because he could not

pay for his own care. (Id.) He alleges that “all defendants” had personal knowledge of his

medical situation and denied him care for non-medical reasons. (Id. at 13.) Perry does not

specify the relief he seeks for his claims. (See id. at 15 (Compl. § VI. left blank).)

II.     STANDARD OF REVIEW

        Because Perry is unable to pay the filing fee in this matter, the Court grants him leave to

proceed in forma pauperis. 4 Accordingly, 28 U.S.C. § 1915(e)(2)(B)(ii) requires the Court to

dismiss the Complaint if it fails to state a claim. Whether a complaint fails to state a claim under

§ 1915(e)(2)(B)(ii) is governed by the same standard applicable to motions to dismiss under

Federal Rule of Civil Procedure 12(b)(6), see Tourscher v. McCullough, 184 F.3d 236, 240 (3d

Cir. 1999), which requires the Court to determine whether the complaint contains “sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quotations omitted). Conclusory allegations do not suffice. Id.




4
  Because Perry is a prisoner, under the terms of the Prison Litigation Reform Act he is still
required to pay the filing fee in full in installments.
                                                   3
            Case 2:20-cv-02542-JMG Document 5 Filed 07/16/20 Page 4 of 9




As Perry is proceeding pro se, the Court construes his allegations liberally. Higgs v. Att’y Gen.,

655 F.3d 333, 339 (3d Cir. 2011).

III.   DISCUSSION

       Perry seeks to assert federal constitutional claims under 42 U.S.C. § 1983. That section

provides in part:

         Every person who, under color of any statute, ordinance, regulation, custom, or
         usage, of any State or Territory or the District of Columbia, subjects, or causes
         to be subjected, any citizen of the United States or other person within the
         jurisdiction thereof to the deprivation of any rights, privileges, or immunities
         secured by the Constitution and laws, shall be liable to the party injured in an
         action at law, suit in equity, or other proper proceeding for redress.

42 U.S.C. § 1983. “To state a claim under § 1983, a plaintiff must allege the violation of a right

secured by the Constitution and laws of the United States, and must show that the alleged

deprivation was committed by a person acting under color of state law.” West v. Atkins, 487 U.S.

42, 48 (1988).

       A.         Claims Based on Grievances

       Perry appears to bring a claim against Major Clark and “all Pa. DOC level administrative

defendants” based upon their handling of his grievances over the presence of fumes in the prison

and his medical care. Claims based on the handling of prison grievances fail because “[p]rison

inmates do not have a constitutionally protected right to a grievance process.” Jackson v.

Gordon, 145 F. App’x 774, 777 (3d Cir. 2005) (per curiam); see also Caldwell v. Beard, 324 F.

App’x 186, 189 (3d Cir. 2009) (per curiam). Accordingly, the facts alleged by Perry about

grievances do not give rise to a plausible basis for a constitutional claim and will be dismissed

with prejudice.




                                                 4
            Case 2:20-cv-02542-JMG Document 5 Filed 07/16/20 Page 5 of 9




       B.      Claims Against the SCI-Phoenix Medical Department

       Perry names as a Defendant the SCI-Phoenix Medical Department. A state prison’s

medical department may not be sued under § 1983 because it is not a person. See Ruff v. Health

Care Adm’r, 441 F. App’x 843, 845-46 (3d Cir. 2011) (holding that district court properly

dismissed claims against prison medical department because it was not a person under § 1983);

see also Baumbach v. Mills, Civ. A. No. 18-15008, 2019 WL 360532, at *2 (D.N.J. Jan. 29,

2019) (citing Fischer v. Cahill, 474 F.2d 991, 992 (3d Cir. 1973); United States ex rel.

Gittlemacker v. County of Philadelphia, 413 F.2d 84 (3d Cir. 1969). Accordingly, the SCI-

Phoenix Medical Department is dismissed with prejudice.

       C.      Claims Based Upon Medical Treatment

       Perry also appears to bring a deliberate indifference claim under the Eighth Amendment

against “all medical related defendants/authorities.” To state a constitutional claim based on the

failure to provide medical treatment, a prisoner must allege facts indicating that prison officials

were deliberately indifferent to his serious medical needs. See Farmer v. Brennan, 511 U.S. 825,

835 (1994). A prison official is not deliberately indifferent “unless the official knows of and

disregards an excessive risk to inmate health or safety; the official must both be aware of facts

from which the inference could be drawn that a substantial risk of serious harm exists, and he

must also draw the inference.” Id. at 837. “A medical need is serious, . . . if it is one that has

been diagnosed by a physician as requiring treatment or one that is so obvious that a lay person

would easily recognize the necessity for a doctor’s attention.” Monmouth Cty. Corr. Institutional

Inmates v. Lanzaro, 834 F.2d 326, 347 (3d Cir. 1987) (internal quotations omitted). A serious

medical need exists where “failure to treat can be expected to lead to substantial and unnecessary

suffering.” Colburn v. Upper Darby Twp., 946 F.2d 1017, 1023 (3d Cir. 1991).



                                                  5
          Case 2:20-cv-02542-JMG Document 5 Filed 07/16/20 Page 6 of 9




       Deliberate indifference is properly alleged “where the prison official (1) knows of a

prisoner’s need for medical treatment but intentionally refuses to provide it; (2) delays necessary

medical treatment based on a non-medical reason; or (3) prevents a prisoner from receiving

needed or recommended medical treatment.” Rouse v. Plantier, 182 F.3d 192, 197 (3d Cir.

1999). Allegations of medical malpractice and mere disagreement regarding proper medical

treatment are insufficient to establish a constitutional violation. See Spruill v. Gillis, 372 F.3d

218, 235 (3d Cir. 2004). Furthermore, “[a] defendant in a civil rights action must have personal

involvement in the alleged wrongs” to be liable. See Rode v. Dellarciprete, 845 F.2d 1195, 1207

(3d Cir. 1988); Dooley v. Wetzel, No. 19-1684 (3d Cir. Apr. 27, 2020, slip op. at 13 (holding that

attaching documents to grievance form is insufficient under Rode to show personal direction or

actual knowledge by recipient of underlying facts)).

       Perry’s deliberate indifference claim is not plausible as pled. His assertions of deliberate

indifference and that he had a serious medical need are conclusory. Additionally, he attempts to

assert the claim against “all medical related defendants/authorities” without specifying which

named Defendant personally acted to violate his rights. Because Perry has failed to allege that

each named Defendant was aware of his need for medical care and how each was personally

involved in the alleged denial of medical care, his claims cannot proceed. Indeed, other than

Well-Path, no other “medical related defendants/authorities” are mentioned by name in the body

of the Complaint.

       The claim against Well-Path is also not plausible as currently pled. The United States

Court of Appeals for the Third Circuit has held that “a private health company providing services

to inmates ‘cannot be held responsible for the acts of its employees under a theory of respondeat

superior or vicarious liability.’” Sims v. Wexford Health Sources, 635 F. App’x 16, 20 (3d Cir.



                                                  6
             Case 2:20-cv-02542-JMG Document 5 Filed 07/16/20 Page 7 of 9




2015) (quoting Natale v. Camden County Corr. Facility, 318 F.3d 575, 583 (3d Cir. 2003)).

Rather, in order to hold a private health care company like Well-Path liable for a constitutional

violation under § 1983, a prisoner must allege the provider had “a relevant . . . policy or custom,

and that the policy caused the constitutional violation [he] allege[s].” Natale, 318 F.3d 575, 583-

84 (citing Bd. of the Cty. Comm’rs of Bryan Cty., Oklahoma v. Brown, 520 U.S. 397, 404

(1997)); see also Lomax v. City of Philadelphia, Civ. A. No. 13-1078, 2017 WL 1177095, at *3

(E.D. Pa. Mar. 29, 2017) (“Because [defendant] is a private company contracted by a prison to

provide health care for inmates, . . . it can only be held liable for constitutional violations if it has

a custom or policy exhibiting deliberate indifference to a prisoner’s serious medical needs.”)

(citations and quotations omitted).

        While Perry asserts in conclusory fashion that Well-Path delayed or denied him care as

the result of a policy to reduce costs by utilizing ATPs, he does not provide specifics on how this

policy constituted deliberate indifference to his serious medical needs. As Perry himself asserts

that he received substantial medical services both within SCI-Phoenix and at outside medical

providers, his conclusory claim that Well Path had a policy to reduce costs fails to state a claim

upon which relief may be granted.

        The Court cannot say, however, that Perry can never state a plausible claim based on his

medical treatment. Accordingly, Perry will be granted leave to file an amended complaint to

attempt to cure the defects the Court has noted.

        D.      Claims Involving the Inhalation of Fumes

        Defendant David Thomas, as Correctional Facility Maintenance Manager, allegedly

advised the Superintendent of SCI-Phoenix that no action was required in connection with the

fumes that Perry inhaled. Thomas allegedly did this for budgetary and staff allocation reasons.



                                                    7
          Case 2:20-cv-02542-JMG Document 5 Filed 07/16/20 Page 8 of 9




Perry does not allege that Thomas caused the environmental contamination, how he was

otherwise responsible for the contamination, or how his actions violated Perry’s constitutional

rights. No other named Defendant is specifically associated with this claim. Based on is

allegations about contracting pneumonia and cancer, the Court understands Perry to assert a

“present injury” claim based on his exposure to fumes.

       A prisoner may maintain a “present injury” claim, i.e., one that asserts exposure to

contaminates poses a risk to a prisoner’s existing medical needs, under the Eighth Amendment.

Atkinson v. Taylor, 316 F.3d 257, 262 (3d Cir. 2003). To assert a plausible present injury claim

based on such exposure, the prisoner must allege: (1) a sufficiently serious medical need related

to the exposure; and (2) deliberate indifference by the prison authorities to that need. Id. at 266

(citing Estelle v. Gamble, 429 U.S. 97, 104 (1976)). Thus, the claim contains an objective

component, either that the prisoner suffers from a sufficiently serious medical need, or that the

prisoner be subjected to an unreasonably high level of contamination, and a subjective

component, that the prison authorities were deliberately indifferent.

       While Perry asserts that Defendant Thomas knew about the presence of fumes and did

not remedy the problem due to budgetary priorities, he does not allege that Thomas had personal

knowledge of the effect his actions had on Perry’s medical condition or even that he was aware

of Perry’s medical condition. Perry does not allege any interaction with Thomas so that one may

infer that Thomas was deliberately indifferent to Perry’s medical condition, as opposed to the

effects the fumes would allegedly have generally on any prisoner in the institution. As noted,

Perry makes no specific allegation that any other named Defendant was responsible for his injury

due to the presence of fumes.




                                                 8
          Case 2:20-cv-02542-JMG Document 5 Filed 07/16/20 Page 9 of 9




       Because the Court cannot say at this time that Perry can never assert a plausible claim

against Thomas or any other Defendant based on his exposure to fumes, the claim based on

exposure to fumes will also be dismissed without prejudice and Perry will be granted leave to

amend this claim as well.

IV.    CONCLUSION

       For the reasons stated, Perry’s claims are dismissed in part with prejudice and in part

without prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). Perry may file an amended

complaint limited to those claims and Defendants that have not been dismissed with prejudice.

An appropriate Order with further instructions on filing an amended complaint follows.

                                             BY THE COURT:



                                             /s/ John M. Gallagher
                                             JOHN M. GALLAGHER
                                             United States District Court Judge




                                                9
